Citation Nr: 1213428
Decision Date: 04/30/12	Archive Date: 05/24/12

DOCKET NO.  07-10 513	)	DATE APR 30 2012
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.   

2.  Entitlement to service connection for left hand tremors.  


ORDER

The following corrections are made in a decision issued by the Board in this case on April 12, 2012:

On page 8, the ORDER is corrected to read:  

Entitlement to service connection for sleep apnea is allowed.
 

Entitlement to service connection for left hand tremors is allowed.  




		
	M. E. LARKIN 
	Veterans Law Judge, Board of Veterans Appeals
Citation Nr: 1213428	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for left hand tremors.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran, who is also the appellant, served on active duty from September 1982 to November 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran had a hearing before the Board in April 2010 and the transcript is of record.

The case was brought before the Board in June 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal. 

In a February 2012, the Veteran submitted evidence directly to the Board and requested that his claim be remanded so the RO could consider the evidence in the first instance.  38 C.F.R. § 20.1304 (2011).  Given the favorable disposition herein, the Board will not be remanding the claims.  


FINDINGS OF FACT

1.  The Veteran has sleep apnea, which has been medically attributed to his in-service symptoms and treatment for snoring. 

2.  The Veteran has left hand tremors, which has been medically attributed to an in-service electric shock injury.

CONCLUSIONS OF LAW

1.  The Veteran's sleep apnea was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The Veteran's left hand tremors are due to an in-service injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA's Duty to Assist and Notify

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable opinion here, any deficiencies with respect to notice or assistance to the claimant are considered non prejudicial.

Service Connection

A claim for service connection must generally be supported by evidence demonstrating "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004).  Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011). 

Sleep Apnea

The Veteran contends his sleep apnea began during his military service.

Service treatment records indicate the Veteran was diagnosed and treated for "heroic snoring," to include a tonsillectomy and shortening of the palate in October 2000.  A treatment note also makes reference to a history of sleep apnea.  

The Veteran claims his symptoms improved after the in-service surgery, but returned one year later and persisted ever since.

After service, the Veteran underwent a private sleep study in August 2007 where he was found to have "a significant degree of obstructive respirations during sleep" as well as snoring, which was identified as a symptom of obstructive respirations during sleep.

The Board previously remanded this claim to determine whether the Veteran's current sleep apnea was etiologically related to his in-service treatment for heroic snoring. 

The Veteran was afforded a VA examination in June 2010 where the examiner diagnosed sleep apnea, but concluded the sleep apnea is "not at least as likely as not" to have incurred in the military.  The examiner rationalized the Veteran was never given a sleep study in the military, which he almost certainly would have been had sleep apnea been suspected.  The service treatment records do not support a diagnosis of sleep apnea and despite the Veteran's self-report of sleep apnea, the VA examiner felt the Veteran more likely misunderstood what the diagnosis meant.  Snoring, the examiner concluded, is not the same thing as sleep apnea.

In order to further clarify the nature of the Veteran's current disability and whether it is related to the symptoms the Veteran exhibited during his military service, the Board sought an expert opinion in September 2011.  

In November 2011, an expert opinion was provided by a physician specializing in sleep medicine.  In the November 2011 opinion, the expert physician opined that "it is at least as likely as not that obstructive sleep apnea began during service or is etiologically related to the symptoms the Veteran exhibited in service."  

In support of this opinion, the expert mainly highlighted the Veteran's in-service symptoms of snoring, loud enough to force his wife to sleep on a couch, and his weight being in the range of obesity.  The expert noted the physician's denial of "witnessed apneas," but concluded apneas could still have occurred.  In light of the Veteran's wife sleeping on a couch, no one would have been around to observe the apneas.  

Indeed, in light of the Veteran's in-service symptoms, the expert opined it would be difficult to rule out sleep apnea without a sleep study.  To that extent, although the expert agrees a sleep study should have been ordered in the military prior to his surgery, the expert disagreed with the VA examiner that the lack of a sleep study proves the Veteran did not have in-service sleep apnea.  Indeed, the expert believes the totality of the Veteran's symptoms through his military service paints a picture of most likely having sleep apnea.

The Board finds the expert opinion persuasive.  The report is extremely thorough detailing the Veteran's medical history, in-service symptoms and medical literature.  The expert opinion acknowledges that a sleep study was not completed proving or ruling out sleep apnea, but still concludes it very likely the Veteran had sleep apnea in the military or his current sleep apnea is related to symptoms that began in the military.  The expert opinion also explains why his opinion differs from that of the June 2010 VA examiner. 

At the very least, the Board finds the evidence to be in equipoise.  As such, the Veteran is entitled to the benefit of the doubt and entitlement to service connection for sleep apnea is granted.

Left Hand Tremor

The Veteran claims his left hand tremor is a result of an in-service injury where he suffered an electric shock when carrying electrical equipment. He acknowledges, however, he never sought treatment for this injury.  

As such, the service treatment records are completely silent as to any complaints, treatment or diagnoses of an in-service left hand electrical shock injury.  The Board notes, however, that the Veteran's military records do confirm the Veteran worked with avionics, computers and electronics during his lengthy service in the Air Force.

The Veteran also submitted a statement from a fellow serviceman dated October 2004 confirming the shock injury.  The serviceman indicates he saw the injury occur to the Veteran's left arm and confirmed the Veteran refused medical treatment.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Accordingly, the Veteran is competent to describe the details of a past in-service injury, his current pain, and his current symptoms.  The fellow serviceman, moreover, is also competent to report what he saw in terms of the in-service injury.

Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Specifically, "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran was afforded a VA examination in June 2010 where he was diagnosed with a mild left arm tremor.  The examiner detailed the Veteran's reported in-service injury.  Specifically, the Veteran told the examiner he accidentally touched a cathode ray tube sitting on a tool box with his left arm and it discharged, shocking him.  The injury did not cause a burn or other injury and, therefore, he did not go to sick call.  He did notice, however, that shortly afterwards he had a slight tremor and grip weakness.  It is not always present.  The examiner also noted the statement from the fellow serviceman confirming the in-service injury.  After review of the claims folder, the examiner opined the veteran's left hand tremor "is at least as likely as not" related to the electrical shock described by the Veteran.

In a September 2010 addendum, the VA examiner further explained the rationale behind the opinion.  That is, although the service treatment records are silent as to specific evidence of this injury, the claims folder is equally silent as to any other explanation or etiology for the tremor.  The examiner indicated providing any other explanation for the left hand tremor would require resorting to speculation.  

The Board finds the VA examiner's opinion persuasive.  It is based on a thorough examination and a complete review of the claims folder.  

The Veteran and the fellow serviceman are both competent to describe an in-service injury, and the Board has no reason to doubt the credibility of their statements.  Indeed, the electrical shock injury is consistent with the Veteran's MOS and general circumstances of his service.  The description of the injury, moreover, has been consistent throughout the appellate time frame, to include during his hearing before the Board in April 2010, which he testified to the injury under sworn oath. 

As such, the Board finds the evidence is, at the very least, in relative equipoise.  While there is no objective evidence confirming the in-service electric shock injury, there is also no other explanation for the Veteran's current diagnosis.  At least one medical professional has attributed the Veteran's left hand tremors to the in-service injury and there is no contradictory medical evidence.   For these reasons, the Board concludes service connection for left hand tremors is warranted.


ORDER

Entitlement to service connection for sleep apnea is allowed.

Entitlement to service connection for left hand tremors is allowed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


